Citation Nr: 1002103	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for degenerative disc disease of the thoracolumbar 
spine, with intervertebral disc syndrome.

2.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease of the left knee.

4.  Entitlement to service connection for restless leg 
syndrome, to include as due to a service-connected disorder.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder.


8.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.

9.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
October 2005.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from January 2006 and 
December 2007 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The issues of entitlement to service connection for tinnitus; 
entitlement to service connection for restless leg syndrome, 
to include as due to a service-connected disorder; 
entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD); entitlement 
to service connection for a lung disorder, to include as due 
to inservice exposure to asbestos; and entitlement to a 


total disability evaluation based on individual 
unemployability are addressed in the remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
medical evidence shows that the Veteran's low back disorder 
has been manifested by forward flexion to 70 and 90 degrees, 
extension to 20 and 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left lateral rotation to 
30 degrees.  There is no medical evidence of muscle spasm or 
guarding severe enough to result in abnormal gait or spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  There is no medical evidence of bed rest 
prescribed by a physician.

2.  The Veteran's low back disorder is manifested by 
neurological manifestations of the lower extremities, 
including radiculopathy, sciatica, L5 radiculopathy, mild 
peripheral neuropathy, and left S1 radiculitis.

3.  Since the initial grant of service connection, the 
Veteran's right knee disorder has been manifested by full 
extension and flexion from 110 to 140 degrees, with no 
objective evidence of recurrent subluxation or lateral 
instability. 

4.  Since the initial grant of service connection, the 
Veteran's left knee disorder has been manifested by full 
extension and flexion from 120 to 140 degrees, with no 
objective evidence of recurrent subluxation or lateral 
instability.

5.  A current diagnosis of fibromyalgia is not shown by the 
evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for degenerative disc disease of the thoracolumbar 
spine, with intervertebral disc syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for a separate compensable evaluation for 
the neurological manifestations of degenerative disc disease 
of the thoracolumbar spine, with intervertebral disc syndrome 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, 4.124a (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009). 

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

5.  Fibromyalgia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the Veteran of what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the Veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Prior to a January 2009 readjudication, letters dated in 
April 2007, January 2008, and November 2008 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); 


Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and Social Security Administration 
(SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In addition, the Veteran was provided with 
two VA examinations with regard to his low back and right and 
left knee disorders, and he has not indicated that he found 
any of these examinations to be inadequate.  38 C.F.R. § 
3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In addition, the Board finds that the VA examinations 
obtained in this case are more than adequate, as they 
provided sufficient detail to rate the Veteran's service-
connected low back, right knee, and left knee disabilities.  
Although a medical examination was not provided to the 
Veteran with regard to his claim for entitlement to service 
connection for fibromyalgia, one was not required in this 
case, because there is no evidence that the Veteran has a 
current diagnosis of fibromyalgia.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion regarding the issues on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  During his February 2009 
hearing before the Board, the Veteran testified that he would 
submit a report from his VA physician reflecting a diagnosis 
of fibromyalgia and an opinion that fibromyalgia was related 


to service within 60 days of that hearing.  However, no such 
evidence was submitted.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, because the current 
appeal is based on the assignment of initial ratings for the 
disabilities at issue, following an initial award of service 
connection for these disabilities.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claims and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Id.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.

A.  Degenerative Disc Disease Of The Thoracolumbar Spine, 
With Intervertebral Disc Syndrome

By a January 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the 
thoracolumbar spine and a 10 percent evaluation was assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5237, effective November 1, 2005.  Thereafter, in a rating 
decision dated in May 2007, the RO recharacterized the 
Veteran's service-connected low back disorder to degenerative 
disc disease of the thoracolumbar spine, with intervertebral 
disc syndrome, and continued the 10 percent disability rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5243.

The Veteran contends that an initial evaluation greater than 
10 percent is warranted for his service-connected low back 
disability.  During a February 2009 hearing before the Board, 
the Veteran testified that he had constant low back pain 
which radiated to his right and left sides and down his left 
leg causing a problem with his sciatic nerve.  He reported 
that there were many times when he could not bend and that 
there were times when he had to endure the pain to try to 
bend.  He noted that he wore a back brace and used a cane, 
which were prescribed by VA.  He indicated that he had 
trouble walking due to instability, and that he used a 
wheelchair when his symptoms were really bad.  He also stated 
that he used a bench in the shower.  


The Veteran testified that he has "experienced some bedrest 
from the doctor" and that he was sometimes bedridden for two 
to three days.  He indicated that he was prescribed bedrest 
for 10 to 15 days within a 30-day period.  He also noted that 
his back disorder prevented him from working.

The Veteran's service treatment records from October 1985 
through October 2004 reflect occasional diagnoses of and 
treatment for a low back disability.  A November 2004 service 
treatment record notes the Veteran's complaints of back pain.  
The diagnosis was mid back strain.  In January 2005, the 
Veteran underwent an epidural steroid injection.  The 
diagnosis was low back pain.  A February 2005 magnetic 
resonance imaging (MRI) scan of the lumbosacral spine 
revealed a posterior annular bulge at L5-S1, as well as at 
L3-L4, with a mild accentuation of the annular bulge within 
the right L3 foramen leading to mild narrowing.  The annular 
bulge was also mildly accentuated within the left L5 foramen.  
There was degenerative disc disease at L3-L4 and L5-S1 and 
minimal osteoarthritic changes, with no evidence of 
spondylolisthesis or spondylolysis.  In March 2005, the 
Veteran complained of low back pain radiating to the leg 
posteriorly on the left.  An April 2005 treatment record 
reveals the Veteran's complaints of continuous low back pain 
radiating to the left leg.  He described the severity as 2 
through 10 on a 1 to 10 scale.  He noted that the pain was 
exacerbated by prolonged sitting, and that muscle relaxants 
helped the pain.  Physical examination showed normal range of 
motion of the bilateral lower extremities, normal stability, 
5/5 strength and tone in all major muscle groups.  
Examination of the lumbosacral spine revealed normal gait 
with unstable pelvic rock, but no muscle spasms.  Straight 
leg raises were negative, and a Patrick's test was negative.  

A May 2005 service treatment record indicates that the 
Veteran reported low back pain for 4 days with radiation down 
the left leg.  He noted that the pain was worse with sudden 
movement.  Physical examination revealed loss of lordosis but 
no spasm.  Motor strength was normal, sensation was intact, 
straight leg raises were negative, and deep tendon reflexes 
were normal.  The diagnosis was discogenic low back pain.  In 
June 2005, the Veteran reported chronic low back pain which 
was intermittently exacerbated.  The report indicated that 
there was degenerative disc 


disease and a herniated nucleus pulposus (HNP).  Physical 
examination revealed decreased sensation at the left L5 
dermatome and decreased left dorsiflexion at 4/5.  Deep 
tendon reflexes were normal and straight leg raises were 
negative.  The Veteran was administered an epidural steroid 
injection.  A July 2005 treatment record indicates that the 
Veteran complained of a 3 month history of low back pain.  
The diagnosis was HNP at L5 on the left.  Another July 2005 
treatment record reflects that the Veteran reported good 
relief from the epidural steroid injection and that he had no 
more decreased sensation in the left lower extremity and no 
more left foot weakness.  Physical examination revealed no 
motor or sensory deficits in the bilateral lower extremities.  
Dorsiflexion was 5/5 bilaterally, and reflexes were 2+ 
bilaterally and symmetric.  

An August 2005 service treatment record notes the Veteran's 
complaints of low back pain.  A September 2005 record 
reflects a diagnosis of degenerative disc disease of the 
lumbosacral spine.  Another treatment record from September 
2005 reflects the Veteran's complaints of low back pain and 
left lower extremity pain.  He noted that he had a good 
response to the epidural, but no change in the left lower 
extremity and left great toe numbness.  He also reported that 
his left foot "slaps" while running.  Physical examination 
revealed very mild decreased sensation to light touch over 
the left great toe.  There was a slight decrease in strength 
in ankle flexion on the left.  The Veteran was administered 
another epidural steroid injection.  The Veteran's September 
2005 retirement examination reveals that the spine was normal 
on examination.  In a report of medical history, completed at 
that time, the Veteran complained of recurrent back pain, 
with impaired use of the left leg.  The examiner indicated 
that the Veteran had low back pain and left leg pain which 
was related to his back pain.  In a September 2005 report of 
medical assessment, the Veteran noted constant back pain.  
The examiner noted that the Veteran had chronic back pain 
with leg pain.  The Veteran was administered another epidural 
steroid injection in October 2005.

In April 2005, the Veteran underwent a QTC examination.  He 
reported pain twice per month which lasted from 6 to 10 days.  
He also noted that the pain traveled down his left leg.  He 
described the pain as aching, pressing, 10/10 in severity, 


brought on by physical activity, and relieved by rest or 
medication.  He noted that his symptoms were unbearable at 
times and that his legs sometimes became useless.  He stated 
that he had incapacitation 2 times per month, and that over 
the past year, up to 14 times lasting a total of 20 days.  He 
noted that walking and running were uneven and that his left 
foot stepped harder than his right.  He indicated that he 
lost time from work 2 times per month.  He also complained of 
left leg sciatica, which he described as radiating pain down 
the left leg.  He reported that it occurred 2 times per week 
and lasted 3 days at a time.  He noted that the pain was 
aching, cramping, burning, and 8/10 in severity, and that it 
was brought on by physical activity or stress and relieved by 
rest.  He stated that sometimes the pain was so great that he 
could not walk, and that other times he could function with 
the pain.  He reported incapacitation twice a month, lasting 
5 days at a time.  He also indicated that he had numbness in 
the left big toe and that he lost time from work 10 to 14 
times per month.

Physical examination revealed normal posture and gait.  Leg 
length was 95 centimeters and symmetric, bilaterally.  His 
feet showed no sign of abnormal weightbearing and he did not 
require any assistive devices.  Physical examination of the 
spine showed no radiation of pain, muscle spasm, or 
tenderness.  Straight leg raises were negative and no 
ankylosis was present.  Range of motion showed forward 
flexion to 70 degrees, extension to 20 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
lateral rotation to 30 degrees for a combined range of motion 
of 210 degrees.  The examiner noted that range of motion of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  In addition, the examiner reported that 
there was no bowel or bladder dysfunction, but that there was 
intervertebral disc syndrome present involving the lumbar 
spine, with decreased sensation of the left plantar aspect of 
the great toe.  Neurological examination of the lower 
extremities revealed normal motor and sensation.  There was 
decreased sensation to light touch in the plantar surface of 
the left great toe.  Deep tendon reflexes were 1+ at the 
knees and ankles, and symmetric, bilaterally.  X-rays of the 
lumbar spine were normal.  The diagnosis was degenerative 
disc disease of the lumbar spine, with intervertebral disc 


syndrome.  The examiner also noted that the Veteran had 
decreased sensation at the left great toe consistent with 
intervertebral disc syndrome.

Subsequent to the Veteran's military retirement, VA treatment 
records from December 2005 through February 2008 reveal the 
Veteran's complaints of low back pain.  A December 2005 
treatment record reveals a diagnosis of lumbar degenerative 
joint disease, with left lower extremity sciatica.  A 
February 2006 treatment record reflects the Veteran's 
complaints of chronic low back pain radiating to the left 
leg.  The Veteran reported that he sometimes felt as if he 
were dragging his left leg.  He indicated that his back pain 
was relieved with medication.  Neurological examination 
revealed the cranial nerves II through XII were grossly 
intact.  Motor strength was 5/5, bilaterally, and sensation 
was intact to light touch, bilaterally.  Reflexes were 2+, 
bilaterally, and a Romberg test was negative.  Examination of 
the extremities revealed 2+ pedal pulses and no pedal edema.  
Foot sensation was intact to light touch.  The diagnosis was 
low back pain, with radiation to the left leg.  

An April 2006 treatment record notes the Veteran's complaints 
of chronic low back pain.  Examination of the spine revealed 
good range of motion, with normal reflexes and a negative 
straight leg raising test.  The neurological examination was 
normal.  Examination of the extremities showed 2+ pedal 
pulses, with no pedal edema.  The diagnosis was low back 
pain.  A May 2006 treatment record notes the Veteran's 
complaints of low back pain and that an x-ray showed a normal 
lumbosacral spine.

In June 2006, the Veteran reported back pain and a history of 
radiculopathy.  He also noted cramping in the lower 
extremities.  Physical examination of the lower extremities 
showed decreased sensation in the distal leg, with decreased 
ankle dorsiflexion.  Reflexes were symmetric at 2/4.  The 
diagnoses were lumbar radiculitis, with possible 
radiculopathy of the left lower extremity and chronic low 
back pain.  A July 2006 VA treatment record reflects the 
Veteran's complaints of back and left leg pain.  He noted 
that a transcutaneous electrical nerve stimulation (TENS) 
unit helped and that cortisone injections also helped.  He 
reported 


occasional below-the-knee leg weakness and left leg below-
the-knee numbness in the large toe.  Physical examination 
showed 5/5 right leg strength and 5/5 left leg strength 
except at the hips, which was 5-/5.  The report indicates 
that radiology showed moderate degenerative disc disease, 
with a bulging disc at the L5 foramen and also stenosis at 
L4-L5.  The Veteran indicated that he did not want surgery 
and that he wished to continue with cortisone shots.  

In July 2006, the Veteran underwent an electromyography 
(EMG).  The report notes the Veteran's complaints of back 
pain with no bowel or bladder problems.  Physical examination 
showed normal gait.  Examination of the lower extremities 
revealed 2+ deep tendon reflexes, with mild weakness of the 
left great toe extensors.  Pulses of the dorsalis pedis and 
posterior tibial arteries were present.  There was decreased 
sensation to pinprick involving the left L4, L5, and S1 
dermatomes.  The EMG revealed evidence of left L5 
radiculopathy showing as positive findings in the tibialis 
anterior and lower portion of the back in the lumbar region.  
Nerve conduction velocity also showed a slowing of conduction 
velocity for both the peroneal and tibial nerve, which was 
indicative of mild peripheral neuropathy.

In September 2006, the Veteran complained of low back pain.  
Neurological examination showed cranial nerves II through XII 
were grossly intact.  Motor strength was 5/5, bilaterally, 
and sensation was intact to light touch, bilaterally.  
Reflexes were 2+, bilaterally, and a Romberg test was 
negative.  Examination of the extremities showed 2+ pedal 
pulses, no pedal edema, and that foot sensation was intact to 
light touch.  The diagnosis was chronic low back pain.

In November 2006, the Veteran complained of low back pain.  
Physical examination of the extremities revealed 2+ pedal 
pulses, no pedal edema, and that foot sensation was intact to 
light touch.  The diagnosis was low back pain secondary to 
degenerative joint disease.  A March 2007 treatment record 
notes the Veteran's complaints of chronic low back pain.  He 
indicated that he used a cane to minimize the pain.  Physical 
examination of the extremities revealed 2+ pedal pulses and 
no pedal edema.  Foot sensation was intact to light touch.  
The diagnoses were chronic low back pain and acute gouty 
arthritis.  In May 2007, the Veteran reported that his 


mild low back pain worsened in 2003 when he damaged his 
sciatic nerve while moving heavy boxes.  He noted that the 
pain worsened throughout the day, and that sitting and 
standing increased the pain.  He indicated that driving was 
difficult.  Another May 2007 treatment record notes the 
Veteran's complaints of chronic low back pain.  He reported 
that his pain was severe in the morning, and that it 
decreased throughout the day and that sitting and standing 
increased his pain.  He noted that he had difficulty driving.  

A June 2007 treatment record reveals that the Veteran 
reported that he stopped working in October 2005 due to a 
work-related injury.  He complained of pain, cramping, 
throbbing, and pressure which he rated as an 8 on a 1 to 10 
scale.  He noted that the pain was always present, and that 
it was worse with sitting, coughing, and sneezing.  Physical 
examination revealed that peripheral joint range of motion 
was within normal limits with no signs of subluxation or 
instability.  Sensation was also within normal limits and 
straight leg raises were negative, bilaterally.  Manual 
muscle testing was 5/5, and reflexes were 2+ and symmetric.  
The diagnosis was lumbar internal disc disruption syndrome.  
Another June 2007 treatment record notes the Veteran's 
complaints of pain in the midline lumbosacral junction 
referring to the left paramidline, left gluteal, and 
posterior thigh when severe.  He explained that the pain was 
cramping, throbbing, and pressured, and that it was an 8 on a 
1 to 10 scale.  Physical examination of the peripheral joints 
revealed that range of motion was normal with no signs of 
subluxation or instability.  Manual muscle testing was 5/5 
and reflexes were 2+ and symmetric.  Sensation was within 
normal limits, and a discogenic maneuver was positive for 
increased pain at the midline lumbosacral junction.  Straight 
leg raises were negative, bilaterally.  The diagnosis was 
lumbar internal disc disruption syndrome.

The Veteran was administered epidural steroid injections in 
July 2007 and December 2007.  In August 2007, the Veteran 
complained of low back pain.  Neurological examination showed 
that cranial nerves II through XII were grossly intact.  
Motor strength was 5/5, bilaterally, and sensation was intact 
to light touch, bilaterally.  Reflexes were 2+, bilaterally, 
and a Romberg test was negative.  Examination of the 
extremities showed 2+ pedal pulses, no pedal edema, and that 


foot sensation was intact to light touch.  The diagnosis was 
low back pain, with radiation to the left leg.  An October 
2007 treatment record reveals that straight leg raising was 
positive, bilaterally, and that a Braggard's test was 
positive on the left and negative on the right.  Reflexes 
were 2+, bilaterally, at the knees and right ankle and 1+ at 
the left ankle.  Strength was grossly normal, bilaterally, 
and gait was non-antalgic.  The diagnosis was left S1 
radiculitis.  In June 2008, the Veteran again complained of 
chronic low back pain.  Neurological examination showed 
cranial nerves II through XII were grossly intact.  Motor 
strength was 5/5, bilaterally, and sensation was intact to 
light touch bilaterally.  Reflexes were 2+, bilaterally.  A 
Romberg test was negative.  Examination of the extremities 
showed 2+ pedal pulses, no pedal edema, and that foot 
sensation was intact to light touch.  The diagnosis was 
chronic low back pain.

The Veteran's SSA records reveal that he was awarded 
disability benefits in March 2008 for degenerative disc 
disease of the lumbar spine with radiculopathy, degenerative 
joint disease of the left knee, and PTSD, and that he became 
disabled in October 2005.  A September 2006 Residual 
Functional Capacity Assessment notes the Veteran's complaints 
of sciatic nerve problems and constant pain which prevented 
him from doing physical activity.  He also noted trouble 
standing for long periods of time, and trouble squatting, 
reaching, lifting, walking, kneeling, and climbing.  He 
indicated that he could not bend his knees or sit square in a 
chair.  The examiner concluded that the Veteran's limitations 
were credible but that they did not preclude him from 
working.  He was able to perform household chores, drive, 
look for a job, attend church, swim, and go shopping.  The 
diagnosis was degenerative disc disease at L3-L4 and L5-S1.  

In March 2008, the Veteran underwent another QTC examination.  
He complained of low back stiffness and pain which occurred 
on a constant basis and often radiated to both lower 
extremities and feet.  He described the pain as aching and 
occasionally sharp with a severity level of 10 on a 1 to 10 
scale.  He noted that pain was elicited with physical 
activity and relieved with pain medication.  He indicated 
that epidural steroid injections relieved his pain for a few 
days and that he was able 


to function with these measures.  He denied a history of 
rectal or urinary incontinence.  The examiner noted that 
there was no physician recommended incapacitation, other 
types of treatment, or history of surgery or prosthesis.  

Physical examination revealed a normal gait and posture.  
There was no use of an ambulatory device.  Examination of the 
lumbar spine revealed no radiation of pain on movement or 
muscle spasm, and no palpable tenderness of the spinous 
process or paravertebral musculature.  The sacroiliac joints 
were non-tender to palpation.  A straight leg raising test 
was negative, bilaterally, in the supine and sitting 
positions.  There was no ankylosis or deformity.  Range of 
motion revealed flexion to 90 degrees, extension to 30 
degrees, right and left lateral flexion to 30 degrees, and 
right and left lateral rotation to 30 degrees, with a 
combined range of motion of 240 degrees.  The examiner noted 
that after repetitive motion testing, the range of motion of 
the lumbar spine was not further limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
further indicated that the examination of the spine revealed 
a normal head position, symmetry in appearance and motion and 
normal curvatures, without sign of scoliosis, abnormal 
lordosis, or kyphosis.  

In addition, there was no evidence of intervertebral disc 
syndrome or specific spinal nerve root involvement.  
Neurological examination showed that cranial nerves II 
through XII were grossly intact and coordination was normal.  
A Romberg test was negative.  There was no evidence of 
peripheral neuropathy, either sensory or motor.  Motor and 
sensory testing of the upper and lower extremities was 
grossly normal.  Deep tendon reflexes were 2/4, bilaterally.  
The diagnosis was degenerative disc disease of the 
thoracolumbar spine and intervertebral disc syndrome.  The 
examiner stated that there was no change in the Veteran's low 
back disorder and that there were no findings of radicular 
symptoms on examination.  The examiner also stated that the 
Veteran's disabilities moderately affected his ability to 
perform the usual occupational and daily living activities.

Service connection for degenerative joint disease of the 
thoracolumbar spine was granted effective November 1, 2005, 
and a 10 percent evaluation was assigned 


under the provisions of Diagnostic Code 5237 of the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009).  Thereafter, in a rating decision 
dated in May 2007, the RO recharacterized the Veteran's 
service-connected low back disorder to degenerative disc 
disease of the thoracolumbar spine, with intervertebral disc 
syndrome, and continued the 10 percent disability rating 
under the provisions Diagnostic Code 5243 of the General 
Rating Formula.  Id. 

Under the General Rating Formula, a 10 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 
percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
evaluation is warranted when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V 


(2009).  Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Intervertebral disc syndrome is rated under the General 
Rating Formula or under the Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes (Formula for 
Rating Incapacitating Episodes), whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 
C.F.R. § 4.25 (2009).  Under the Formula for Rating 
Incapacitating Episodes, a 20 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, 
Note (1). 

The evidence of record indicates lumbar spine forward flexion 
to 70 and 90 degrees.  Additionally, there was extension to 
20 and 30 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation to 30 degrees.  There is 
no evidence that forward flexion was greater than 30 degrees 
but not greater than 60 degrees, or that the combined range 
of motion of the thoracolumbar spine was 120 degrees or less.  
In addition, there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Although a May 2005 treatment record 
reported that there was a loss of lordosis, the treatment 
record also indicated that there was no muscle spasm.  
Accordingly, an evaluation in excess of 10 percent for a low 
back disability is not warranted under the General Rating 
Formula.  38 C.F.R. § 4.71a, General Rating Formula.  

Additionally, an evaluation in excess of 10 percent under the 
Formula for Rating Incapacitating Episodes is not warranted 
because there is no medical evidence of record that the 
Veteran had physician-ordered periods of bed rest and 
treatment by a physician.  The Veteran testified during his 
February 2009 Board hearing that he required bed rest for 10 
to 15 days within a 30 day period and that his bed rest was 
prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Formula for Rating Incapacitating Episodes.  
However, the Veteran's testimony is not sufficient to 
establish the required evidentiary criteria of physician-
ordered periods of bed rest.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (finding that the connection between what 
a physician said and the layman's account of what he 
purportedly said, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence); see also 
Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. 
Brown, 9 Vet. App. 235 (1996).  

Consideration has also been given regarding the assignment of 
a separate rating for any neurological component of the 
lumbar spine disability.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  The Veteran regularly complained of back 
pain radiating to his lower extremities, with complaints of 
radiation to the left leg more than the right leg.  The 
Veteran also noted decreased sensation and numbness in the 
left leg.  Moreover, the medical evidence of record reveals 
diagnoses of radiculopathy, left lower extremity sciatica, 
radiation to the left leg, and left S1 radiculitis.  Further, 
a July 2006 EMG showed evidence of L5 radiculopathy and mild 
peripheral neuropathy.  38 C.F.R. § 4.124a.  Accordingly, a 
separate compensable evaluation for the neurological symptoms 
of the Veteran's lumbar spine disorder is warranted.  Id.; 
see also 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain with regard to the Veteran's service-connected low back 
disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The Veteran 
consistently reported low back pain.  He noted that the pain 
worsened with physical activity, and that he had trouble 
standing for long periods of time, squatting, reaching, 
lifting, 


walking, kneeling, climbing, and sitting.  He also reported 
that his symptoms were unbearable at times, and that his legs 
became useless.  He reported incapacitation 2 times per month 
and 10 to 15 times per month, and that he could not walk on 
occasion.  However, the objective evidence of record does not 
to show that the Veteran's low back disorder causes a level 
of functional loss greater than that already contemplated by 
the assigned evaluation.  Id.  Physical examination regularly 
showed no muscle spasm and no tenderness, 5/5 motor strength, 
normal stability, and normal gait.  In addition, both the 
April 2005 QTC examiner and the March 2008 QTC examiner found 
that the Veteran's thoracolumbar spine range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive motion testing.  
Moreover, the evidence does not reflect functional loss 
beyond that contemplated in the currently assigned 
evaluation.  Accordingly, the Veteran is not entitled to an 
increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within the assigned 10 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

B.  Degenerative Joint Disease Of The Right And Left Knee

In a January 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee 
and degenerative joint disease of the left knee and assigned 
a 10 percent evaluation to each knee under Diagnostic Code 
5260, effective November 1, 2005.  38 C.F.R. § 4.71a.  

The Veteran's service treatment records from October 1985 
through October 2004 reflect occasional complaints of and 
treatment for a right and left knee disorders.  The Veteran's 
September 2005 retirement examination reveals that his lower 
extremities were normal.  In a report of medical history, 
completed at that time, the Veteran denied a history of knee 
trouble.  However, in a September 2005 report of medical 
assessment, the Veteran complained of a left knee problem.

In April 2005, the Veteran underwent a QTC examination.  The 
report notes the Veteran's complaints of bilateral knee pain, 
especially with walking, running, or 


falling.  He indicated that his symptoms included aching and 
pain, and that they were constant in nature.  He reported 
that he had incapacitation that lasted a total of 7 days, and 
that his treatment included medication, ice packs, and warm 
baths.  He noted that he had difficulty walking up and down 
stairs, getting in and out of automobiles, and sitting and 
standing.  He indicated that he lost time from work 10 to 15 
times per month.  Physical examination showed the extremities 
were normal, with no edema in the lower extremities.  Posture 
and gait were normal, the Veteran's feet showed no sign of 
abnormal weightbearing, and he did not require any assistive 
devices.  Examination of the knees revealed a normal 
appearance, bilaterally.  Drawer and McMurray's signs were 
negative, bilaterally.  There were findings of crepitus, 
bilaterally, but there was no ankylosis.  Range of motion of 
the right knee showed flexion to 110 degrees and extension to 
0 degrees.  Range of motion of the left knee revealed flexion 
to 120 degrees and extension to 0 degrees.  The examiner 
stated that range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  Private x-rays of the knees revealed 
very mild symmetric degenerative changes in the knees.  The 
diagnosis was bilateral degenerative joint disease of the 
knees.

Subsequent to the Veteran's military retirement, VA treatment 
records from December 2005 through November 2008 reveal 
complaints of pain and treatment for the right and left knee.  
A September 2006 treatment record notes the Veteran's 
complaints of left knee pain, with no history of trauma.  The 
left knee was slightly swollen, with pain at the medial knee.  
Examination of the right knee was normal, except for 
thickened plaque over the patella.  Examination of the left 
knee showed swelling in the suprapatella bursa, with 
tenderness over the medial joint line.  Ligaments were 
intact, and a McMurray's test was negative.  The treatment 
record also indicated that an x-ray revealed degenerative 
joint disease.  Another September 2006 treatment record 
showed minimal left knee swelling, with no pain.  A third 
September 2006 treatment record reflects the Veteran's 
complaints of knee pain.  Examination of the extremities 
showed 2+ pedal pulses, no pedal edema, and sensation intact 
to light touch.  The diagnosis was chronic left knee 
arthralgia.  In November 2006, the Veteran reported knee 
pain.  Physical examination revealed 2+ pedal pulses, no 
pedal edema, and foot sensation intact to light touch.  The 


diagnosis was knee pain, secondary to degenerative joint 
disease of the knees.  Another November 2006 treatment record 
indicates that the Veteran's right knee was tender on 
physical examination.  The diagnosis was right knee 
arthralgia.

In March 2007, the Veteran complained of multiple joint pain, 
including knee pain.  He indicated that he was unable to move 
around and that he fell while getting out of bed.  Physical 
examination revealed the Veteran was in acute distress, 
secondary to severe pain in the knees, ankles, and hips.  
Examination of the extremities showed 2+ pedal pulses and no 
pedal edema.  Foot sensation was intact to light touch, and 
there was tenderness in both hips, knees, and ankles, and 
swelling.  The diagnosis was acute gouty arthritis.  In May 
2007, the Veteran complained of chronic severe pain in his 
knees which worsened throughout the day.  He indicated that 
sitting and standing increased his pain, and that he had 
difficulty driving.  An October 2007 treatment record 
indicates that a straight leg raising test was positive, 
bilaterally, with a positive Braggard's on the left and a 
negative Braggard's on the right.  Reflexes were 2+, 
bilaterally, at the knees, and strength was grossly normal.  
Gait was non-antalgic.  The diagnosis was bilateral knee 
pain.

In January 2008, the Veteran complained of a gouty arthritis 
attack, with the inability to move around during the attack.  
Physical examination of the extremities showed 2+ pedal 
pulses, no pedal edema, and foot sensation intact to light 
touch.  There was also left knee and left foot tenderness.  
The diagnosis was acute gouty arthritis of the left knee and 
foot.  A June 2008 treatment record reflects the Veteran's 
complaints of knee arthralgia.  Physical examination revealed 
knee reflexes to be 2+, bilaterally, with 5/5 motor strength, 
bilaterally.  Sensation was intact to light touch, 
bilaterally.  Pedal pulses were 2+, and there was no pedal 
edema.  Foot sensation was intact to light touch.

SSA records reveal that the Veteran was awarded disability 
benefits in March 2008, effective October 2005, for 
degenerative joint disease of the left knee.  A September 
2006 Residual Functional Capacity Assessment reveals the 
Veteran's complaints of trouble standing for long periods of 
time, squatting, reaching, lifting, walking, kneeling, 
climbing, and sitting.  The examiner found that the Veteran's 
limitations 


were credible, but that they did not preclude him from 
working.  Additionally, he was able to perform household 
chores, drive, look for jobs, attend church, swim, and go 
shopping.  

In March 2008, the Veteran underwent a QTC examination.  The 
Veteran complained of bilateral knee stiffness, swelling, 
redness, and pain.  He reported that the pain occurred 
constantly, but that it did not radiate to other anatomical 
regions.  He described the pain as aching and occasionally 
sharp, with a severity level of 10 on a 1 to 10 scale.  He 
noted that the pain was elicited with physical activity and 
relieved with rest or medication.  The Veteran reported that 
he was able to function with those measures.  The examiner 
stated that there was no physician recommended 
incapacitation, other types of treatment, history of surgery, 
or prosthesis.  

The physical examination revealed gait and posture to be 
normal with no use of an ambulatory device.  The extremities 
were normal without palpable edema, ulcerations, atrophy, 
gangrene, persistent coldness, tremor, or ischemia.  
Examination of the knees was normal, bilaterally, without 
evidence of palpable tenderness, guarding of movement, 
fracture, deformity, edema, effusion, heat or redness, 
subluxation, locking pain, or ankylosis.  There was crepitus 
in both knees.  Range of motion of the right knee revealed 
flexion to 140 degrees and extension to 0 degrees.  Range of 
motion of the left knee showed flexion to 140 degrees and 
extension to 0 degrees.  The examiner reported that after 
repetitive motion testing, the range of motion of the knees 
was not further limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Further, examination of the 
anterior and posterior cruciate ligaments, medial and lateral 
collateral ligaments, and the medial and lateral joint lines 
was normal.  There was no evidence of genu recurvatum.  The 
diagnosis was degenerative joint disease of both knees.  The 
examiner indicated that there was no change in severity of 
the Veteran's bilateral knee disorder.  The examiner further 
reported that the Veteran's disabilities moderately affected 
his ability to perform the usual occupational and daily 
living activities.

During his February 2009 hearing before the Board, the 
Veteran testified that he had daily knee pain, swelling, and 
that he could not move as he would like to.  He reported 
trouble climbing stairs and that he could not lift his legs 
like he used to.  He also indicated that he wore knee braces, 
which were prescribed by VA.  In addition, the Veteran 
complained that his knees have given out, but that it was not 
a regular occurrence.  He noted that he could not walk more 
than one block without a cane, that he could not stand for 
more than 15 minutes, and that he could not sit for long.  He 
reported that his knees were stiff in the morning, that he 
had trouble getting out of bed, and that his pain caused 
sleep disturbance.

The Veteran's current 10 percent evaluations are based on 
limitation of knee flexion under Diagnostic Code 5260.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating, flexion that is limited to 30 
degrees warrants a 20 percent rating, and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  The objective medical 
evidence of record shows that the Veteran had right knee 
flexion limited to 110 degrees and 140 degrees.  Left knee 
flexion was limited to 120 degrees and 140 degrees.  
Accordingly, as right or left knee flexion was not limited to 
60 degrees, initial evaluations in excess of 10 percent for 
right and left knee disorders are not warranted under 
Diagnostic Code 5260.

Other potentially applicable diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  VA General Counsel has held that separate ratings 
may be assigned for limitation of flexion and limitation of 
extension for a disability of the same joint.  VAOPGCPREC 9-
04, 69 Fed. Reg. 59990 (2004).  Limitation of extension 
warrants a noncompensable rating if limited to 5 degrees, a 
10 percent rating if limited to 10 degrees, a 20 percent 
rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009); see 
also 38 C.F.R. § 4.71, Plate II (2009) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).  
However, separate compensable evaluations for limitation of 
extension of the leg are not warranted under Diagnostic Code 
5261, as 


the medical evidence of record shows full extension of both 
knees throughout the entire appeal period on appeal.  
Accordingly, separate evaluations are not warranted based on 
limitation of right or left knee extension.  

In addition, the objective evidence of record does not 
demonstrate left knee ankylosis or impairment of the fibula, 
tibia, or femur and indicates that there was intact stability 
and no recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5262 (2009).  Moreover, a rating in excess 
of 10 percent is not permitted for dislocation or removal of 
the semilunar cartilage or for genu recurvatum, as there is 
no evidence of those manifestations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259, 5263 (2009). 

The Board has also considered whether a separate evaluation 
is warranted for right or left knee arthritis and 
instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) 
(arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).  However, 
the Board finds that a separate evaluation for instability of 
the right or left knee is not warranted, as the medical 
evidence of record does not show recurrent subluxation or 
lateral instability.  There is no medical evidence that the 
Veteran has ever experienced recurrent knee subluxation.  In 
fact, the March 2008 VA examiner reported that there was no 
right or left knee subluxation.  While the Veteran testified 
at his February 2009 hearing before the Board that his knees 
gave out on occasion and that he wore knee braces prescribed 
by VA, the medical evidence of record does not show any 
objective findings of right or left knee lateral instability.  
This is substantiated by the March 2008 VA medical 
examination report which specifically stated that the 
Veteran's medial and lateral collateral ligaments were 
normal.  Accordingly, a separate evaluation for right or left 
knee instability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
8 Vet. App. at 206.  Factors involved in evaluating and 
rating disabilities of the joints include:  weakness, 
fatigability, lack of coordination, restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  The Veteran consistently reported right and left knee 
pain and stiffness.  He also indicated that his knee 
disorders caused incapacitation for a total of 7 days, and 
that he wore knee braces.  In addition, the Veteran reported 
difficulty climbing and descending stairs, getting in and out 
of automobiles, sitting, standing, and driving.  However, the 
objective evidence of record does not to show that the 
Veteran's right and left knee disorders caused a level of 
functional loss greater than that already contemplated by the 
assigned evaluations.  The objective evidence of record 
showed knee swelling, tenderness, and crepitus.  The 
objective evidence also showed normal posture and gait; no 
abnormal signs of weight bearing; negative Drawer's and 
McMurray's signs; no ankylosis; no ulcerations, atrophy, 
gangrene, persistent coldness, tremor, or ischemia; and no 
guarding of movement, fracture, deformity, effusion, heat or 
redness, subluxation, or locking pain.  In addition, both the 
April 2005 and the March 2008 QTC examiners reported that 
bilateral knee range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Moreover, the evidence 
does not reflect functional loss beyond that contemplated in 
the currently assigned evaluation.  Accordingly, increased 
evaluations for right or left knee disorders based on these 
provisions are not warranted as the evidence of record shows 
no additional functional impairment, fatigability, 
incoordination, weakness, or pain beyond that already 
contemplated within the assigned 10 percent evaluations.  38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.  

C.  Other Considerations

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment 


due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009).  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, the Board finds that the schedular 
evaluations in this case are adequate.  Higher compensable 
ratings are provided for certain manifestations of the 
service-connected low back disorder with neurological 
manifestations of the lower extremities and right and left 
knee disorders, but the medical evidence reflects that those 
manifestations are not present in this case.  As demonstrated 
by the medical evidence of record, the Veteran's low back 
disorder is manifested by lumbar spine forward flexion to 70 
and 90 degrees.  Additionally, there was extension to 20 and 
30 degrees, right and left lateral flexion to 30 degrees, and 
right and left rotation to 30 degrees.  In addition, there is 
no evidence of favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine.  Radiculopathy of both the 
right and left lower extremities was manifested by 
radiculopathy, sciatica, radiation, L5 radiculopathy, mild 
peripheral neuropathy, and left S1 radiculitis.  Further, the 
Veteran's right knee disorder was manifested by full 
extension and flexion to 110 and 140 degrees.  His left knee 
disorder was manifested by full extension and flexion to 120 
and 140 degrees.  Accordingly, the evaluations assigned 
herein reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the schedular evaluations are 
adequate and no referral is required.  See 38 C.F.R. § 4.17a, 
Diagnostic Codes 5237, 5260; see also VAOPGCPREC 6-96; 61 
Fed. Reg. 66749 (1996).  

After review of the pertinent evidence of record, the Board 
finds that initial evaluations greater than 10 percent for a 
low back disorder and right and left knee disorders are not 
warranted at any time during the period pertinent to this 
appeal.  See 38 U.S.C.A. § 5110 (West 2002); see also 
Fenderson, 12 Vet. App. at 126.  Finally, in reaching these 
decisions the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against initial evaluations in excess of 10 percent for the 
orthopedic manifestations of degenerative disc 


disease of the thoracolumbar spine, with intervertebral disc 
syndrome, and for degenerative joint disease of the right and 
left knees, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Service Connection for Fibromyalgia

The Veteran is also seeking service connection for 
fibromyalgia.  During his February 2009 hearing before the 
Board, the Veteran testified that fibromyalgia was diagnosed 
by a VA doctor in 2006, and that he would obtain and submit a 
report by the VA doctor reflecting that he had a diagnosis of 
fibromyalgia which was related to his active duty service.  
The Board notes that the record was held open for 60 days to 
allow for the Veteran to submit the report, but that no 
additional evidence was received.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

After a thorough review of the medical evidence of record, 
the Board concludes that there is no medical evidence 
reflecting a current diagnosis of fibromyalgia.  The medical 
evidence is entirely negative for any complaints of, 
diagnoses of, or treatment for fibromyalgia.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, without a current disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.  The medical 
evidence of record does not reflect a diagnosis of 
fibromyalgia.  With no evidence of a current disability, 
service connection is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the Veteran's claim, and the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine, with 
intervertebral disc syndrome is denied.

A separate rating for neurological manifestations of 
degenerative disc disease of the thoracolumbar spine, with 
intervertebral disc syndrome is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

Service connection for fibromyalgia is denied.



	(CONTINUED ON NEXT PAGE)



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
After a thorough review of the Veteran's claims file, the 
Board finds that remand is required because VA has not yet 
met its duties under the VCAA with regard to the Veteran's 
claims for entitlement to service connection for tinnitus; 
entitlement to service connection for a psychiatric disorder, 
to include PTSD; entitlement to service connection for 
restless leg syndrome; and entitlement to a total disability 
evaluation based on individual unemployability.

I.  Tinnitus

As noted above, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist may 
include providing a medical examination.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  In this case, the RO did not 
provide the Veteran with a VA examination regarding his claim 
for service connection for tinnitus.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: (1) competent evidence of diagnosed 
disability or symptoms of a disability, (2) establishes that 
the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or 
with another service-connected disability.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon, 20 Vet. App. at 83-86.

The Veteran contends that he is entitled to service 
connection for tinnitus.  During his February 2009 hearing 
before the Board, he testified that he was exposed to 
significant noise during service and that his tinnitus 
symptoms began during active duty service, and that they have 
continued since that time.  He stated that he initially felt 
a fluttering in his ears during service, which turned into a 
humming and a ringing noise.

Although the medical evidence of record does not reflect a 
medical diagnosis of tinnitus, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Moreover, while the Veteran's service 
treatment records show no evidence of tinnitus, the Veteran 
has provided competent and credible testimony that he was 
exposed to significant noise during service.  Specifically, 
during his February 2009 hearing before the Board, the 
Veteran testified that he was exposed to significant noise to 
include planes taking off while serving aboard an aircraft 
carrier, while running a fire drill, equipment noise while in 
a hanger bay, and noise from weapons testing.  The Veteran's 
report of separation, Form DD 214, indicates that his 
military occupational specialties included instructor and 
drycleaning specialist, and that he served in the U.S. Navy 
from October 1985 to October 2005.  The Veteran testified 
that his duties during service included work in engineering 
and as a firefighter.  Ultimately, the Veteran's testimony 
that he experienced exposure to significant noise in service 
is not inconsistent with his military service, and he 
testified that he first noticed tinnitus in service, which 
has continued since his retirement from military service.  
The "low threshold" criteria for finding that a VA 
examination is required are met in this case; thus, the issue 
of entitlement to service connection for tinnitus must be 
remanded so that a VA examination can be conducted.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83-
86.

II.  Restless Leg Syndrome

The Veteran contends that he has restless leg syndrome which 
was either caused by active duty service or by a service-
connected disorder.  Initially, the Board observes that the 
medical evidence of record does not reflect a diagnosis of 
restless leg syndrome.  However, the Veteran's VA treatment 
records indicate that Clonazepam was prescribed for 
"restless legs."  The Veteran's service treatment records 
also reflect complaints of and treatment for lower extremity 
cramps during active duty service.  Accordingly, a VA 
examination should be conducted to determine the presence of 
restless leg syndrome.  If the VA examiner concludes that a 
diagnosis of restless leg syndrome is indicated, the examiner 
should also provide an opinion as to whether the Veteran's 
restless leg syndrome was shown in service or related 
thereto, or related to any of his service-connected 
disorders.

III.  Psychiatric Disorder, to include PTSD

In a September 2006 VA treatment record and during his 
February 2009 hearing before the Board, the Veteran reported 
the following stressors during active duty service which he 
believes caused his psychiatric disorder: (1) being trapped 
by a fire which began to burn his fire hose while aboard the 
USS SOUTH CAROLINA; (2) seeing a shipmate be blown off a ship 
and lost at sea around 1989 or 1990 while aboard the USS 
ROOSEVELT; (3) seeing a soldier die when he walked into a 
propeller aboard the USS ROOSEVELT between 1986 and 1990 and 
then helping to gather his remains; (4) seeing someone he 
knew fall between a pier and a liberty boat and get crushed 
at a Naval base in Norfolk close to the time that the Veteran 
was discharged; (5) seeing a soldier fall into a manhole of 
steam piping on a Naval base; (6) a young soldier that he 
worked with hung himself in 2001 while the Veteran was aboard 
the USS SHREVEPORT; and (7) another young soldier that he 
picked up while patrolling with medical personnel who was 
about to be discharged hung himself.  

Initially, the Board observes that, although some service 
personnel records from November 1972 and December 1972 are of 
record, the Veteran's service personnel records from his 
period of service from October 1985 through October 2005 have 
not been obtained and associated with the claims file.  
Accordingly, the RO must obtain all of the Veteran's 
personnel records and associate them with the claims file.

The Board acknowledges that the RO made formal findings in 
November 2007 and December 2008 that the information provided 
by the Veteran with regard to his alleged stressors was 
insufficient to allow for a meaningful search of the records 
at the U.S. Army and Joint Services Records Research Center 
(JSRRC).  Although incomplete, the Board finds that the 
information provided is adequate to allow further development 
of the Veteran's claim, and that the RO should attempt to 
verify these alleged stressors with the JSRRC.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

In attempting to obtain this evidence, the RO should inform 
the Veteran that his cooperation is essential to this task.  
The Court has noted that, in cases such as this one, 

[t]he factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible and 
onerous task on [the Veteran].  The duty 
to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining the putative 
evidence.  

Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If, upon 
remand, the RO is unsuccessful in developing evidence to 
verify the Veteran's alleged stressors, the RO must inform 
the Veteran that he may submit "other credible supporting 
evidence," such as the statements of fellow service members 
who witnessed the stressful events that the Veteran alleges 
he experienced in service.  38 C.F.R. § 3.304(f) (2009); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

IV.  Lung Disorder

The Veteran asserts that service connection is warranted for 
a lung disorder as a result of asbestos exposure while in 
service.  He contends that he was exposed to asbestos while 
in the Navy while stationed aboard the USS SOUTH CAROLINA, 
the USS VOLCAN, the USS SHREVEPORT, and the USS ENTERPRISE.  
During his February 2009 hearing before the Board, he 
testified that he slept near pipes, including steam pipes and 
water pipes.  He also alleged that he was exposed to asbestos 
from the fire-retardant clothing that he wore and equipment 
that he carried in his duties as a firefighter.

The Board finds that the record does not demonstrate that the 
Veteran's claim has been sufficiently developed.  As 
previously noted, the Veteran's service personnel records 
from October 1985 through October 2005 are not of record.  
Thus, the RO must obtain the Veteran's service treatment 
records and confirm all of his occupational specialties and 
assignments.  Thereafter, the RO should attempt to confirm 
the Veteran's assertions that he may have been exposed to 
asbestos during service.  If, after attempting to verify 
asbestos exposure, there is evidence that the Veteran was 
exposed to asbestos in service, the RO should schedule the 
Veteran for a VA examination to ascertain the current nature 
and etiology of any lung disorder found, to include as due to 
asbestos exposure in the military.

V.  TDIU

Although the Veteran has at least one disability ratable at 
40 percent or more with a combined disability rating of 70 
percent, the only evidence of record reflecting that the 
Veteran is unable to secure or follow a substantially gainful 
occupation links his unemployablity to his psychiatric 
disorder.  See 38 C.F.R. § 4.16(a) (2009).  Thus, because the 
issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is remanded herein, the Board 
finds that the issue of TDIU is inextricably intertwined.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, VA may not reject the Veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran's disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
Veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  There is no such medical opinion of record.  
Accordingly, the RO must provide a medical examination to 
determine whether the Veteran's service-connected 
disabilities, alone and not in concert with any nonservice-
connected disabilities, render the Veteran unable to obtain 
or retain substantially gainful employment.

Accordingly, these issues are remanded for the following 
actions:

1.  The RO must obtain the Veteran's 
service personnel records for the period 
of service from October 1985 to October 
2005 and associate them with the claims 
file.  If, after making reasonable efforts 
to obtain the Veteran's service personnel 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of his tinnitus.  The claims 
file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The VA examiner must state 
whether the Veteran's tinnitus is related 
to his military service.  Information 
contained in the Veteran's service 
personnel records, including his military 
occupational specialty, any objective 
medical findings in the service medical 
records, the postservice evidence 
currently of record, the Veteran's 
statements as to continuity of 
symptomatology, his history of inservice 
and postservice noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The Veteran must be afforded the 
appropriate VA examination to determine 
whether a diagnosis of restless leg 
syndrome is warranted, and if so, the 
etiology of the restless leg syndrome.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and postservice treatment records 
and after conducting an interview and 
physical examination of the Veteran, the 
VA examiner must state whether the Veteran 
currently has restless leg syndrome, and 
if so, whether his restless leg syndrome 
was caused or aggravated by his active 
duty service or by any of his service-
connected disorders.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

4.  The RO must request from the Veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service.  The Veteran must be asked to 
provide specific details of the claimed 
stressful events that he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The RO must ask the 
Veteran to comment specifically on the 
approximate date of which each incident 
occurred that he describes.  The RO must 
advise the Veteran that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events he claims 
to have experienced, and he must be asked 
to be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  He 
is further advised that failure to respond 
may result in adverse action.

5.  Regardless of whether the additional 
evidence and statement are obtained, the 
RO must thoroughly review the claims file 
and prepare a summary of the claimed 
stressors identified by the Veteran.  The 
RO must send this summary and the 
information of record regarding the 
Veteran's service, including copies of any 
records relevant to the psychiatric 
disorder claim, to JSRRC, and must ask 
JSRRC to provide any available information 
that might corroborate the Veteran's 
alleged inservice stressors.  If JSRRC is 
unable to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the Veteran.  

6.  If, and only if, verification of 
stressor(s) is obtained, the Veteran must 
be afforded a VA psychiatric examination 
to ascertain the nature, severity, and 
etiology of any psychiatric disorder, to 
include PTSD, found.  The RO must specify 
for the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  The examiner must be 
provided with the entire claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests, including psychological 
testing and evaluation, must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses with the current findings to 
obtain a true picture of the nature of the 
Veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
stressor found to be established by the 
record is sufficient to produce PTSD; and 
(2) whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The examiner must also provide 
an opinion as to whether any other 
diagnosed psychiatric disorder was caused 
or aggravated by the Veteran's active duty 
service, to include any of the verified 
stressors.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

7.  After obtaining the Veteran's service 
personnel records, the RO must contact the 
Department of the Navy Medical Liaison 
office, at the following address: Naval 
Sea Systems Command (SEA 00D), 
Congressional and Public Affairs Office, 
1333 Isaac Hull Avenue SE, Washington Navy 
Yard, D.C., 20376, and request 
verification of the Veteran's alleged 
inservice exposure to asbestos.  The RO 
must enclose a copy of the Veteran's 
service personnel records, as well as a 
copy of all of the Veteran's statements 
and testimony of record in which he 
describes the ways by which he was 
allegedly exposed to asbestos.  The 
Liaison Office must be requested to verify 
the alleged sources of exposure, and must 
be asked to indicate whether it was likely 
that the Veteran was exposed to asbestos 
in the course of his assigned duties.  If 
no such opinion can be given, the service 
department must so state, and give the 
reason why.  All information obtained must 
be made part of the file.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  The Veteran 
and his representative must be informed as 
to the result of these efforts.  The 
Veteran must then be given an opportunity 
to respond.

8.  Thereafter, if additional evidence is 
obtained which shows that the Veteran was 
exposed to asbestos in service, the 
Veteran must be afforded a VA examination 
to determine the current existence and 
etiology of any lung disorder found.  The 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based upon review of the 
service and postservice medical records, 
the examiner must provide an opinion as to 
whether any lung disorder found is related 
to the Veteran's active duty military 
service, to include asbestos exposure.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report must be typed.

9.  The Veteran must be afforded a VA 
examination to determine the impact that 
his service-connected disabilities have on 
his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
Veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the Veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, to include any 
medications taken for those disabilities, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders.  A complete rationale for any 
opinions expressed must be given.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
must be typed.

10.  The RO must notify the Veteran that 
it is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

11.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

12.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


